DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. 
Regarding the non-enablement rejection, the applicant has explained the operation of the fan wheel, see page 8, line 12 through page 10, line 16. Within this explanation, the applicant has stated the during operation in the blow operation mode (23) the fan blades (3) maintain their actual position and there is no relative rotation between the pinions (16) and the annular ring gear (15). The examiner appreciates this statement; however the applicant has not stated why there is no relative movement. 
The applicant further stated, see page 10, lines 7-16, that a gradual change in speed does not lead to any change in position of the blades because the gradual change is not sufficient to create inertia forces big enough to overcome the friction forces acting on the hub (2). The examiner appreciates this explanation; however, the explanation alone is not sufficient to overcome the deficiencies of the description in the specification. Further, the explanation raises additional issues which need to be considered.  
Regarding the friction on the hub, where in the hub is the friction occurring? Is the friction between the stop elements (11) and the slots (12) or between the pinions (16) and the ring gear (15) or at both locations? The examiner notes paragraph 6, lines 1-3 refer to the movement of the fan wheel to rotate the blades as “a stop-limited free movability” of the fan wheel. The written description does not mention friction, but the “free movability” description may contradict the suggestion that friction prevents relative rotation. 
	Regarding the additional issues, do any of the components require a specific material in order to have specific material properties, such as the coefficient of friction and density? The density would be relevant variable when considering the size and shape of the components determine its mass, which affects the inertia. The static coefficient of friction would determine the required force needed to begin the relative motion. 
	The explanation regarding friction does not address some of the other factors discussed in the previous non-enablement rejection. The applicant stated the drive requires a “rapid” change in speed (either an acceleration or deceleration) in order to generate the inertia to overcome the friction and cause relative rotation of the hub and drive, however the applicant has not described what is meant by “rapid”. What is the minimum inertia for a “rapid” change in speed rather than a “gradual” change in speed?
	Regarding the “rapid” change in speed, the applicant has argued, see page 11, line 9 through page 12, line 20, that all that is necessary for one of ordinary skill in the art to practice the invention can be deduced from Figure 4. The applicant further stated time units are not necessary along the X axis since the fan speed along the Y axis “is a function of the same time units and therefore would be using the same time unit as the X axis”, and “the precise design of the fan wheel in terms of mass, diameter, etc. and also the amount of speed change, i.e., acceleration and deceleration, depends on the circumstances of the individual device”. 
	The examiner respectfully disagrees. The lack of units along the X axis makes it unclear how to determine the distinction between the “rapid” and “gradual” changes. Since the change in speed has the same magnitude (same minimum and maximum fan speeds), the difference in time along the X axis is the only difference between the “gradual” and “rapid” changes. Can a “rapid” change occur over one second, or ten seconds, or a minute? Without labels along the X axis, it is unclear how much time a “rapid” change requires. 
While the applicant stated the units along the X and Y axes are the same, this is not necessarily true. The time along the X axis could be measured in seconds while the fan speed is rotations per minute (rpm). However, the units along the Y axis are not relevant since the gradual and rapid changes occur between the same maximum and minimum fan speeds. 
	Regarding the “precise design”, the properties mentioned by the applicant (mass, diameter, etc.) are some of the numerous variables which would need to be considered when designing the fan wheel. The experimentation using these and other variables contributes to the undue experimentation. 
	Regarding the aerodynamic forces, the applicant has argued, see page 12, line 21 through page 13, line 22, that the oncoming air impacts the blades which creates an aerodynamic force on the blade, and the aerodynamic force stabilizes the fan blades’ positions. The applicant’s explanation of the aerodynamic force is not clear to the examiner. The explanation had contradictory statements. The applicant stated the airflow is initially in the direction of the “n” arrow in Figure 4, then strikes the blade, and then ultimately flows in the opposite direction of the “n” arrow to such away particles. However, the blades are for an axial flow fan wheel. The direction of the airflow is always the same until the suction operation mode changes to the blowing operation mode (or vice versa) and the airflow reverses direction. The airflow cannot flow in the “n” direction and then against the “n” direction while in the same mode. 
The applicant also stated the airflow in the blowing operation mode also blows in the direction of the “n” arrow (page 13, lines 14-16), however the blowing operation mode is supposed to have the airflow in the opposite direction as the suction operation mode. 
	Also, it appears the applicant is using a non-standard terminology for the “aerodynamic force”. In the art of aerodynamics, an “aerodynamic force” commonly refers to the forces generated due to the movement of air along a surface – such as lift or drag. The force of air impacting a blade is not typically referred to as an “aerodynamic force”. 
	The applicant has additional arguments, page 13, line 23 through page 15, line 22 regarding the effects of the aerodynamic forces. Since the applicant and examiner appear to have different understandings of how the aerodynamic forces operate, the examiner cannot agree the stated effects would also occur. The examiner respectfully requests the applicant review and clarify the explanation regarding the aerodynamic forces. 
	Regarding claim 5, the applicant has argued, see page 19, lines 18-21, that the above arguments address the non-enablement of claim 5. Given the unclear description of the aerodynamic forces in the applicant’s arguments, the examiner maintains the rejections. 
	The applicant stated, see page 20, line 16 through page 21, line 2, that a person of ordinary skill in the art would have sufficient information to make or use the invention without undue experimentation, and the precise design of the fan wheel depends on the circumstances and would be no undue burden for the person skilled in the art. The examiner respectfully disagrees. As stated above, the precise design includes a number of variables beyond the mass and diameter, which would need to be considered. Even for the mass and diameter mentioned by the applicant, there are no examples in the written description for what those values could be. The examiner maintains that one of ordinary skill in the art would need to perform undue experimentation in order to make and use the invention. 
	Regarding the rejection under 35 USC 112(b), the applicant has argued, see page 21, line 3 through page 22, line 5, that the remarks in the response to the non-enablement rejection regarding “rapid” are incorporated. As stated above, the examiner respectfully disagrees with the arguments for the reasons stated above. Neither the claims nor specification provide a clear meaning and scope covered by the term “rapid”, and therefore the examiner maintains the rejection under 35 USC 112(b). 
	
Regarding the non-enablement rejection, see page 23, line 24 through page 27, line 17, the applicant has incorporated the remarks from the “response to arguments” section previous set forth. The examiner maintains the position explained above. 
	Regarding the amendments to claim 1, the applicant argued, see page 27, line 17 through page 28, line 17, that the amendments provide a standard for measuring the degree of the terms – including “rapid”. The examiner respectfully disagrees. The term “rapid” remains unclear and the claims are still indefinite.  
	The applicant’s arguments from page 28, line 18 through page 37, line 9 are substantially a repeat of the arguments as presented above. The examiner maintains the same positions explained above for each argument.  
	Regarding the non-enablement rejection, the applicant has argued, see page 37, lines 10-14, that the examiner explained the state-of-the-art Wands factor by citing a prior art which uses an active system with locking pins to control blade orientation, the applicant’s invention has a passive system with additional structure to prevent undesirable blade rotation, and the examiner did not cite prior art which would invalidate the present invention. 
	The examiner previously described the applicant’s invention as a passive system without additional structures to prevent undesired blade rotation. The examiner respectfully requests clarification regarding the “additional structure” which prevents undesirable blade rotation in the applicant’s invention. The examiner cited a prior art device having an active system (an actuator selectively operated when changes are desired) which has additional structure (locking pins) which normally prevent relative rotation. The actuator releases the locking pins to allow the rotation to occur. In contrast, the applicant’s invention has a passive system (no actuator), and does not have a structure dedicated to preventing relative rotation. According to the applicant’s above arguments, friction occurs somewhere at the hub (2) during particular conditions (gradual changes in speed) which prevents relative rotation. The examiner respectfully requests the applicant clarify what their argument meant by “additional structure”. Is the friction in the hub occurring between the pin-like stop elements and guide slot or between the ring gear and pinion or both?
	Regarding the non-enablement rejection of claim 5, the applicant has argued, see page 37, line 21 through page 38, line 27, that the previous remarks regarding the aerodynamic forces address the issues raised by the examiner. As stated above, the applicant’s description regarding the aerodynamics is confusing. The examiner maintains the current rejection. 
	Regarding the indefiniteness rejection, see page 39, line 23 through page 40, line 20, that the remarks regarding “rapid” are incorporated from above. The examiner maintains the above response. The claims are still considered indefinite. 
	The examiner notes the applicant cited MPEP §2164.05 regarding rebutting non-enablement rejections using persuasive arguments. MPEP §2164.05 states that once the examiner has weighed all the evidence and established a reasonable basis to question the enablement for the claimed invention, the burden falls on applicant to present persuasive argument, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide (emphasis added). The applicant’s arguments have not cited evidence to support the enablement of the claimed invention. 
	The corrections to the claims are noted with appreciation. The objections to the claims and some of the rejections under 35 USC 112(b) are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 5-10 is/are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention, the state of the prior art, the amount of direction provided by the inventor, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
Claim 1, lines 38-49 state the fan blades are configured to be switchable to the blow operation by the rapid speed reduction or interruption of the force of the fan wheel drive, and the fan blades can be switched to the suction operation mode from the blow operation mode by a rapid increase of the speed of the fan wheel drive with respect to the speed of the fan wheel sufficient to cause the respective pin-like stop elements to contact the respective first end of the respective guide slot.
Neither the claims nor the specification fully and clearly explain how the blades maintain their orientation during operation. According to paragraph 18 of the applicant’s specification, the nature of the invention utilizes changes in inertia to rotate the drive (10) relative to the hub (2), where the gear ring (15) attached to the drive causes rotation of the pinions (16) and their respective blades (3). Specifically, a “rapid reduction” of rotational speed (while maintaining the same direction of rotation) causes a corresponding reduction of aerodynamic air impact on the blades, and the inertia force on the wheel causes the blades to rotate. Paragraph 19 describes a similar change in inertia cause by a rapid increase in speed to rotate the blades back to their original position. 
In Figure 4, the changes of the blade orientations are shown with a corresponding graph of fan speed over time, where the blade rotations occur at the regions bounded by dotted lines (“rapid” changes in speed). 
The specification has not described any additional structures which maintain the blades in the instantaneous positions besides the pinions (16) which mesh with the gear ring (15) and the pin-like elements (11) which move along the elongated guide slots (12). The pinions are designed to rotation with respect to the gear ring, and the pin-like elements are designed to slide along the guide slots, and therefore, the features do not appear to maintain the blade positions during non-rapid changes in drive speed. The specification does not describe friction which maintains the blades in their positions. Rather, the specification states the fan wheel has “free movability” which suggests friction is not limiting movement. 
The examiner notes the graph in Figure 4 shows what appears to be multiple increases and decreases in fan speed – and each change in fan speed would have a corresponding change in inertia. However, the specification only refers to some of the changes in speed as causing the blade rotation, but is silent regarding others.
	In the annotated portion of Figure 4 below, the region labelled “rapid speed increase” is described as causing the blade rotation, but the region with the gradual increase is only described as indicating a “blow operation 23”. 

    PNG
    media_image1.png
    361
    841
    media_image1.png
    Greyscale

	If only changes in inertia cause blade rotation, and there is not a structure preventing free rotation of the blades, then why do the blades not rotate during the “blow operation” phase with a gradual increase in speed? 
During the suction operation 22, would a gradual decrease in speed cause the blades to rotate?
The nearest prior art which performs the function reversing blade orientation while rotating in the same direction is US 7,179,054 to Borges. Borges teaches fan blades (26) having stems (20) with bevel gears (28) which mesh with gear teeth (32) of a gear ring, where the gear ring is attached to a disk (30) which is able to rotate relative to a wheel (10) via a torsion spring (TS 34). The torsion spring is maintained in tension between the wheel and disk by locking pins (42). When the reversal of the air flow is desired, an actuator (50) axially slides the locking pins to release the torsion spring, which causes the disk to rotate relative to the wheel (see column 3, line 11 through column 4, line 7 and Figure 1). The state of the prior art uses an active system with locking pins to change the blade orientation. The applicant’s invention appears to use a passive system without additional structure to prevent undesired blade rotation. 
The applicant has not described any structure in the specification or shown any features in the drawings which control the orientation of the blades besides the pinions (16) and gear ring (15) or the pin-like elements (11) and guide slots (12). Since the applicant’s drive (10) constantly rotates the gear ring during operation, it is unclear why gradual changes in speed would not also cause the blades to change their angle. 
Furthermore, the specification only referred to “rapid” changes in speed, either increases or decreases, which cause the blades to rotates, however the specification does not clearly define what is considered “rapid”. The specification does not quantify the rotational speed and the graph in Figure 4 does not have labels indicating the quantities or scale of the changes. The specification does not state the graph of Figure 4 is to scale. It is unclear what the applicant considers a rapid change versus a gradual change. 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.
Claims 5-10 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.

	Claim 5, lines 3-6 state the fan blades are aided in switching to the two opposite flow directions by changes in an aerodynamic force application of the fan blades acting to aid pivoting the fan blades when switching between the suction operation mode and the blow operation mode or vice versa, and it is unclear how the aerodynamic force application aids the fan blades. 
	Paragraph 18, lines 2-5 refer to a rapid speed reduction causing a corresponding reduced aerodynamic air impact on the blades, however the specification does not explain how the aerodynamic forces affect the rotation of the blades. 
	The nature of the invention has changing aerodynamic forces during any change in fan speed since the aerodynamic forces are dependent on the rotational speed of the fan. It appears the graph of Figure 4 shows the same change in fan speed during the blow operation (23) and during the transition from the blow operation to the normal operation (22), and therefore the changing aerodynamic forces would be the same. Why does the aerodynamic force during the blow operation not aid in changing the blade angles? Paragraph 18 refers to a reduction of aerodynamic force during the rapid reduction of fan speed, and the inertia change causes the blades to rotate. Would a gradual reduction in fan speed and aerodynamic force also cause a change in the blade angles?
	Based on the lack of direction provided by the inventor and the nature of the invention, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 5 is not enabled.
	Claim 10 depends from claim 5 and contains its limitations and therefore is rejected for the same reason.
	Claim 10, lines 3-6 similarly refer to the fan blades being aided in switching by the rapid reduction of the speed causing a corresponding air impact on the fan blades, which is non-enabled for the same reason as claim 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 38-52 refer to “a rapid reduction of the drive speed of the fan wheel” and “a rapid increase of the speed of the fan wheel” and the term “rapid” is a relative term whose meaning is not clear. Neither the claims nor the specification provide a definition for what is considered “rapid” and therefore the scope covered by the claim is unclear. As explained in the non-enablement rejection above, the meaning of the term “rapid” is critical since the invention requires a distinction between rapid and gradual changes in speed. 
	While the graph in Figure 4 denotes one region of fan speed change as “rapid”, the only distinction between a rapid change and a “gradual” change is the amount of time, however the amount of time is unknown in the graph. The graph does not have labels along the X axis indicating the amount of time. Does a “rapid” change occur over 10 seconds or a minute? Is a “gradual” change over one minute or ten minutes? Neither the graph nor the written description provide clarity for the distinction between the terms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745